ORDER TO SHOW CAUSE.
The Director of the Office of Attorney Ethics having transmitted to the Court pursuant to Rule l:20-10(a) the disbarment by consent form of WILLIAM S. WINTERS of EAST BRUNSWICK, who was admitted to the bar of this State in 1993;
And WILLIAM S. WINTERS having acknowledged that he has refused to cooperate with the Office of Attorney Ethics in its investigation of his conduct;
And good cause appearing;
It is ORDERED that WILLIAM S. WINTERS show cause before this Court on June 3, 2015, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why the Court should not reject respondent’s consent to disbarment, as provided in Rule l:20-10(a)(3); and it is further
*294ORDERED that the Director of the Office of Attorney Ethics, or the Director’s designee, present this matter to the Court; and it is further
ORDERED that WILLIAM S. WINTERS be temporarily suspended from the practice of law pursuant to Rule l:20-3(g)(4) based on respondent’s acknowledged refusal to cooperate with the Office of Attorney Ethics, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension, and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WILLIAM S. WINTERS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown.